     Case 8:20-cv-00860-JVS-JDE Document 31 Filed 09/07/21 Page 1 of 2 Page ID #:124




1
2
3
4                                                        JS-6
5
6
7
8
9
10                        UNITED STATES DISTRICT COURT
11                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
13     ISMAEL FERNANDEZ, et al.,             No. 8:20-cv-00860 JVS (JDEx)
14                      Plaintiffs,          ORDER DISMISSING ACTION
                                             WITH PREJUDICE
15                      v.
16     UNITED STATES OF AMERICA,
17                      Defendant.
18
19
20    ///
21    ///
22
23
24
25
26
27
28
     Case 8:20-cv-00860-JVS-JDE Document 31 Filed 09/07/21 Page 2 of 2 Page ID #:125




1           IT IS SO ORDERED that pursuant to the separately filed Stipulation for
2     Compromise Settlement, this action is hereby dismissed with prejudice. Each
3     party to bear its own costs and fees.
4
5
6
      DATED: _September 07, 2021
7                                             UNITED STATES DISTRICT JUDGE
                                              JAMES V SELNA
8
9
10
11    TRACY L. WILKISON
      United States Attorney
12    DAVID M. HARRIS
      Assistant United States Attorney
13    Chief, Civil Division
      JOANNE S. OSINOFF
14    Assistant United States Attorney
      Chief, General Civil Section
15
       /s/ Jason K. Axe
16    JASON K. AXE
      Assistant United States Attorney
17    Attorneys for Defendant
      United States of America
18
19
20
21
22
23
24
25
26
27
28
